Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-5, 7-8, 10, 13-15 and 18, limitation as in the phrase “correction unit” or “acceptance unit”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device or unit or module” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
           Claim 18, “A storage medium storing a program for causing a computer to execute control for each unit” are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I). Hence, adding the limitation of “non-transitory computer-readable medium” would resolve this issue.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 12-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fukutani et al (U.S. Pub No: 2017/0168150 A1).
           Regarding claim 1, Fukutani discloses an image processing device comprising: a display control unit configured to display, on a display unit, an image obtained by visualizing functional information related to optical characteristics of a subject based on a photoacoustic signal obtained by receiving a photoacoustic wave generated in the subject by irradiating the subject with light (see abstract, a photoacoustic apparatus includes a “light irradiation unit” configured to irradiate a subject with light, a reception unit configured to convert an acoustic wave generated from the subject into an electric signal, a processing unit configured to acquire image data using the electric signal, and a display control unit. The processing unit acquires first image data by a first image generation method using the electric signal, and acquires second image data by a second image generation method different from the first image generation method using the electric signal. The display control unit sets, as a difference region, a region in which difference image data between the first image data and the second image data has an image value within a predetermined numerical range, and causes image data in which the difference region and another region are distinguishable from each other to be displayed on a display unit.
           Also page 1, paragraph, [0020] a configuration of a photoacoustic apparatus as a subject information acquisition apparatus according to a first exemplary embodiment of the present invention will be described with reference to FIG. 1. FIG. 1 is a schematic diagram illustrating the photoacoustic apparatus according to the present exemplary embodiment. The photoacoustic apparatus includes a light irradiation unit, a reception unit, a signal data collection unit, a computer, a display unit, an input unit 900, and a holding unit 1200. A measurement target is a subject 1000.
           Also page 2, paragraphs, [0023] and [0025], the subject information acquired from the photoacoustic apparatus according to the present exemplary embodiment is at least one of, for example, pieces of information regarding a generated acoustic pressure of the photoacoustic wave (initial acoustic pressure), a density of optical absorption energy, an optical absorption coefficient, and a concentration of a substance forming the subject 1000. The information regarding the concentration of the substance is, for example, a concentration of oxyhemoglobin, a concentration of deoxyhemoglobin, a total concentration of hemoglobin, oxygen saturation. The total concentration of hemoglobin corresponds to a sum of the concentration of oxyhemoglobin and the concentration of deoxyhemoglobin. The oxygen saturation corresponds to a ratio of oxyhemoglobin to a total amount of hemoglobin. The photoacoustic apparatus according to the present exemplary embodiment acquires image data indicating a value of the above-described information at each position (each position in a two-dimensional or three-dimensional space) in the subject 1000. [0025] The light irradiation unit 100 includes a light source 110, which emits the pulsed light 130, and an “optical system” 120, which guides the pulsed light 130 emitted from the light source 1 to the subject 1000);
           and a correction unit configured to correct the functional information of the image displayed on the display unit based on a first image value of the functional information of the image displayed on the display unit and a second image value of the functional information (see page 8, paragraphs, [0087-0089], processing for Correcting Image Based on Information Regarding Structure of Subject 1000. This method is a method in which the image processing unit 750 “corrects the first image” data acquired by the reconstruction unit 730 in step S100 by performing image processing based on the information regarding the structure of the subject 1000. First, the image processing unit 750 reads out the first image data stored in the storage unit 710. Although having also been described above, the first image data in which the shape of the acoustic source cannot be completely reproduced as illustrated in FIG. 5B is acquired by the apparatus configured as illustrated in FIG. 1 under the Limited View condition. Assume that g represents such first image data in which the shape of the acoustic source cannot be completely reproduced, and g˜ represents corrected image data. The image processing method using the information regarding the structure of the subject 1000 according to the present exemplary embodiment can be formulated as, for example, the following equation (13). In this equation, g˜ represents optimum corrected image data. A first term on a right-hand side is a least square term, and f(g˜) and λ in a second term represent a regularization term and a parameter indicating a weight allocated to the regularization term, respectively. The reconstruction using the information regarding the structure of the subject 1000 is the method that hypothesizes the acoustic source distribution p.sub.0 with respect to the signal data and solves the optimization problem for optimizing the cost function including the difference between the actually measured signal and the hypothetical signal. On the other hand, this image processing acquires an optimum solution of the corrected image data g˜ by hypothesizing the corrected image data g˜ with respect to the first image data and solving an optimization problem for optimizing a cost function including a difference between the first image data and the corrected image data (hypothetical image data). The image processing unit 750 can set a term similar to the regularization term f(p.sub.0) in the reconstruction using the information regarding the structure of the subject 1000 as the regularization term. [0089] the image processing unit 750 can correct the first image data illustrated in FIG. 5B into the “corrected image data (second image data)” illustrated in FIG. 5C, by performing this image processing. However, in such a case that the structure indicated by the information regarding the structure of the subject 1000 and the structure of the subject 1000 do not match each other, the image may be reconstructed as illustrated in FIG. 5D. 
           Also page 8, paragraphs, [0091-0092] as described above, in the present exemplary embodiment, the computer 700 generates the second image data based on the signal acquired from the reception unit 400 and the information regarding the structure of the subject 1000. Step S300: Process for Displaying Second Image Data. Step S400: Process for Displaying Second Image Data Distinguishably Between Difference Region Between First Image Data and Second Image Data, and Another Region).
           Regarding claim 2, Fukutani discloses the image processing device according to claim 1, wherein the correction unit corrects one of a color assigned to the first image value of the functional information and a range of the first image value of the functional information assigned to the color (see page 8, paragraphs, [0094-0095] for example, the control unit 770 can extract the difference region with use of the first image data and the second image data, and cause this region to be displayed by a different display method. First, the control unit 770 reads out the first image data and the second image data from the storage unit 710, and generates difference image data indicating a difference between the first image data and the second image data. The control unit 770 identifies a pixel or voxel included in a predetermined numerical range among image values of the difference image data, and sets the identified pixel or voxel as the difference region. For example, the control unit 770 identifies a pixel or voxel exceeding a predetermined threshold value among the image values of the difference image data, and sets the difference region. Then, the control unit 770 changes a method for displaying the pixel or voxel included in the difference region and a method for displaying a pixel or voxel included in another region in the second image data, thereby causing each of the regions to be displayed distinguishably from each other. For example, the control unit 770 can cause the second image data to be displayed so as to be able to distinguish the regions in the second image data from each other by, for example, changing a color or changing whether to present the display in a blinking manner for each region. Further or alternatively, the control unit 770 may cause the second image data to be displayed on the display unit 800 while an image value of the first image data is associated with at least one of a hue and saturation, and an image value of the second image data is associated with brightness. This display allows the user to confirm the highly reliable region defined by the first image data and the low reliability region missing in the first image data in the second image data based on different colors.
           Also page 9, paragraph, [0100] FIG. 6C illustrates the GUI when the difference region icon 823 is selected. When the difference region icon 823 is selected, the control unit 770 reads out the first image data and the second image data from the storage unit 710. Then, the control unit 770 causes the second image data to be displayed on the display screen 810 so as to make the difference region and the other region distinguishable from each other by the method described in the description of step S400. Herein, the second image data is displayed with the color changed between the difference region and the other region. In other words, the difference region icon 823 is associated with both the first image data and the second image data).
           Regarding claim 3, Fukutani discloses the image processing device according to claim 1, wherein the correction unit corrects the functional information of the image displayed on the display unit based on a difference between the first image value of the functional information of the image displayed on the display unit and the second image value of the functional information (see claim 2, also page 9, paragraph, [0100] FIG. 6C illustrates the GUI when the difference region icon 823 is selected. When the difference region icon 823 is selected, the control unit 770 reads out the first image data and the second image data from the storage unit 710. Then, the control unit 770 causes the second image data to be displayed on the display screen 810 so as to make the difference region and the other region distinguishable from each other by the method described in the description of step S400. Herein, the second image data is displayed with the color changed between the difference region and the other region (corrected image). In other words, the difference region icon 823 is associated with both the first image data and the second image data).
           Regarding claim 4, Fukutani discloses the image processing device according to claim 1, further comprising an acceptance unit configured to accept designation of a position in the image displayed on the display unit, wherein the correction unit corrects the functional information of the image displayed on the display unit based on the first image value of the functional information at the designated position of the image and the second image value of the functional information at the designated position (see claim 1, also page 8, paragraph, [0087] a method in which the image processing unit 750 corrects the first image data acquired by the reconstruction unit 730 in step S100 by performing image processing based on the information regarding the structure of the subject 1000. First, the image processing unit 750 reads out the first image data stored in the storage unit 710. Although having also been described above, the first image data in which the shape of the acoustic source cannot be completely reproduced as illustrated in FIG. 5B is acquired by the apparatus configured as illustrated in FIG. 1 under the Limited View condition. Assume that g represents such first image data in which the shape of the acoustic source cannot be completely reproduced, and g˜ represents corrected image data. The image processing method using the information regarding the structure of the subject 1000 according to the present exemplary embodiment can be formulated as, for example, the following equation (13).
           Also page 8, paragraphs, [0092] and [0094], the control unit 770 as the display control unit reads out the second image data acquired in step S200 from the storage unit 710, transfers the read image data to the display unit 800, and causes the transferred image data to be displayed on the display unit 800. However, this second image data has been estimated with use of the information regarding the structure of the subject 1000. Therefore, the second image data may include a region formed only from the information regarding the structure of the subject 1000 without being reconstructed based on the signal from the reception unit 400 depending on a location in the image data, thereby including a low reliability region. Further, displaying only the second image data does not allow the user to determine whether the reliability is high or low at each position in the displayed image data. Further or alternatively, the control unit 770 may cause the second image data to be displayed on the display unit 800 while an image value of the first image data is associated with at least one of a hue and saturation, and an image value of the second image data is associated with brightness. This display allows the user to confirm (accept designation), the highly reliable region defined by the first image data and the low reliability region missing in the first image data in the second image data based on different colors).
           Regarding claim 5, Fukutani discloses the image processing device according to claim 4, wherein the acceptance unit accepts designation of a position where a numerical value of the functional information is known by an operation input to the image displayed on the display unit or by reading position information stored in a storage unit (see abstract, a photoacoustic apparatus includes a “light irradiation unit” configured to irradiate a subject with light, a reception unit configured to convert an acoustic wave generated from the subject into an electric signal, a processing unit configured to acquire image data using the electric signal, and a display control unit. The processing unit acquires first image data by a first image generation method using the electric signal, and acquires second image data by a second image generation method different from the first image generation method using the electric signal. The display control unit sets, as a difference region, a region in which difference image data between the first image data and the second image data has an image value within a predetermined “numerical range”, and causes image data in which the difference region and another region are distinguishable from each other to be displayed on a display unit.
           Also page 1, paragraph [0094] for example, the control unit 770 can extract the difference region with use of the first image data and the second image data, and cause this region to be displayed by a different display method. First, the control unit 770 reads out the first image data and the second image data from the storage unit 710, and generates difference image data indicating a difference between the first image data and the second image data. The control unit 770 identifies a pixel or voxel included in a predetermined numerical range among image values of the difference image data, and sets the identified pixel or voxel as the difference region. For example, the control unit 770 identifies a pixel or voxel exceeding a predetermined threshold value among the image values of the difference image data, and sets the difference region. Then, the control unit 770 changes a method for displaying the pixel or voxel included in the difference region and a method for displaying a pixel or voxel included in another region in the second image data, thereby causing each of the regions to be displayed distinguishably from each other. For example, the control unit 770 can cause the second image data to be displayed so as to be able to distinguish the regions in the second image data from each other by, for example, changing a color or changing whether to present the display in a blinking manner for each region).
           Regarding claim 12, Fukutani discloses the image processing device according to claim 1, wherein the display control unit further displays, on the display unit, information indicating a relationship between the first image value and a color of the functional information (see page 8, paragraphs, [0094-0095] for example, the control unit 770 can extract the difference region with use of the first image data and the second image data, and cause this region to be displayed by a different display method. First, the control unit 770 reads out the first image data and the second image data from the storage unit 710, and generates difference image data indicating a difference between the first image data and the second image data. The control unit 770 identifies a pixel or voxel included in a predetermined numerical range among image values of the difference image data, and sets the identified pixel or voxel as the difference region. For example, the control unit 770 identifies a pixel or voxel exceeding a predetermined threshold value among the image values of the difference image data, and sets the difference region. Then, the control unit 770 changes a method for displaying the pixel or voxel included in the difference region and a method for displaying a pixel or voxel included in another region in the second image data, thereby causing each of the regions to be displayed distinguishably from each other. For example, the control unit 770 can cause the second image data to be displayed so as to be able to distinguish the regions in the second image data from each other by, for example, changing a color or changing whether to present the display in a blinking manner for each region. Further or alternatively, the control unit 770 may cause the second image data to be displayed on the display unit 800 while an image value of the first image data is associated with at least one of a hue and saturation, and an image value of the second image data is associated with brightness. This display allows the user to confirm the highly reliable region defined by the first image data and the low reliability region missing in the first image data in the second image data based on different colors).
           Regarding claim 14, Fukutani discloses the image processing device according to claim 1, wherein the display control unit further displays, on the display unit, a correction amount in the correction by the correction unit (see claim 1, also page 11, paragraph, [0115] in the case where the regeneration of the second image data is specified interactively, like the second exemplary embodiment and the third exemplary embodiment, the second image data may be unable to be redisplayed in real time if being reconstructed based on the information regarding the structure of the subject. In such a case, it is desirable that the computer 700 performs the image correction processing based on the information regarding the structure of the subject, a processing amount of which is smaller compared to the reconstruction based on the information regarding the structure of the subject. Displaying the second image data in real time here means that the second image can be displayed within 0.1 seconds from issue of a regeneration instruction from the user).
           Regarding claim 15, Fukutani discloses the image processing device according to claim 1, wherein the display control unit displays a warning when a correction amount in the correction by the correction unit is equal to or larger than a threshold (see page 8, paragraph, [0094] for example, the control unit 770 can extract the difference region with use of the first image data and the second image data, and cause this region to be displayed by a different display method. First, the control unit 770 reads out the first image data and the second image data from the storage unit 710, and generates difference image data indicating a difference between the first image data and the second image data. The control unit 770 identifies a pixel or voxel included in a predetermined numerical range among image values of the difference image data, and sets the identified pixel or voxel as the difference region. For example, the control unit 770 identifies a pixel or voxel exceeding a predetermined threshold value among the image values of the difference image data, and sets the difference region. Then, the control unit 770 changes a method for displaying the pixel or voxel included in the difference region and a method for displaying a pixel or voxel included in another region in the second image data, thereby causing each of the regions to be displayed distinguishably from each other. For example, the control unit 770 can cause the second image data to be displayed (notify) so as to be able to distinguish the regions in the second image data from each other by, for example, changing a color or changing whether to present the display in a blinking manner for each region.
           With regard to claims 13 and 16-18, the arguments analogous to those presented above for claims 1, 2, 3, 4, 5, 12, 14 and 15 are respectively applicable to claims 13 and 16-18.  

Allowable Subject Matter
Claims 6-11,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
April 29, 2022